1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                             DISTRICT OF IDAHO

10                               ----oo0oo----

11

12   NAOMI LEGERE-GORDON,                 No. 1:19-cv-360 WBS
     individually and on behalf of
13   others similarly situated,

14               Plaintiff,               MEMORANDUM AND ORDER RE:
                                          MOTION FOR FINAL APPROVAL OF
15       v.                               CLASS ACTION SETTLEMENT AND
                                          MOTION FOR ATTORNEYS’ FEES,
16   FIRSTCREDIT INCORPORATED,            COSTS, AND REPRESENTATIVE
                                          SERVICE PAYMENT
17               Defendant.

18

19                               ----oo0oo----

20            Plaintiff Naomi Legere-Gordon, individually and on

21   behalf of all others similarly situated, brought this putative

22   class action against defendant Firstcredit Incorporated, alleging

23   violations of the Telephone Consumer Protection Act (“TCPA”), 47

24   U.S.C. § 227.   (See Compl. (Docket No. 1).)    On January 26, 2021,

25   the court granted plaintiff’s unopposed motion for preliminary

26   approval of class action settlement.   (See Order Granting

27   Preliminary Approval (Docket No. 43).)      Plaintiff now moves

28   unopposed for final approval of the parties’ class action
                                      1
1    settlement and attorneys’ fees, costs, and a class representative

2    service payment.   (See Docket No. 46.)

3    I.   Discussion1

4              The Ninth Circuit has declared a strong judicial policy

5    favoring settlement of class actions.     Class Plaintiffs v. City

6    of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992); see also

7    Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009)

8    (“We put a good deal of stock in the product of an arms-length,

9    non-collusive, negotiated resolution[.]”) (citation omitted).

10   Rule 23(e) provides that “[t]he claims, issues, or defenses of a

11   certified class may be settled . . . only with the court’s

12   approval.”   Fed. R. Civ. P. 23(e).

13             “Approval under 23(e) involves a two-step process in

14   which the Court first determines whether a proposed class action

15   settlement deserves preliminary approval and then, after notice

16   is given to class members, whether final approval is warranted.”

17   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,

18   525 (C.D. Cal. 2004) (citing Manual for Complex Litig. (Third),

19   § 30.41 (1995)).   This court satisfied step one by granting

20   plaintiff’s unopposed motion for preliminary approval of class
21   action settlement on January 26, 2021.     (Docket No. 43.)   Now,

22   following notice to the class members, the court will consider

23   whether final approval is merited by evaluating: (1) the

24   treatment of this litigation as a class action and (2) the terms

25

26
          1    The court already recited the factual and procedural
     background in its order granting plaintiff’s unopposed motion for
27   preliminary approval of the class action settlement. (See Order
     Granting Preliminary Approval at 2-5.) Accordingly, the court
28   will refrain from doing so again.
                                     2
1    of the settlement.      See Diaz v. Tr. Territory of Pac. Islands,

2    876 F.2d 1401, 1408 (9th Cir. 1989).

3           A.    Class Certification

4                 A class action will be certified only if it meets the

5    requirements of Rule 23(a)’s four prerequisites and fits within

6    one of Rule 23(b)’s three subdivisions.       Fed. R. Civ. P. 23(a)-

7    (b).     Although a district court has discretion in determining

8    whether the moving party has satisfied each Rule 23 requirement,

9    the court must conduct a rigorous inquiry before certifying a

10   class.      See Califano v. Yamasaki, 442 U.S. 682, 701 (1979); Gen.

11   Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

12                1.    Rule 23(a)

13                 Rule 23(a) restricts class actions to cases where:
                  (1) the class is so numerous that joinder of all
14
                  members is impracticable; (2) there are questions
15                of law or fact common to the class; (3) the claims
                  or defenses of the representative parties are
16                typical of the claims or defenses of the class;
                  and (4) the representative parties will fairly and
17                adequately protect the interests of the class.
18   Fed. R. Civ. P. 23(a).     These requirements are commonly referred
19   to as numerosity, commonality, typicality, and adequacy of
20   representation.      In the court’s order granting preliminary
21   approval of the settlement, the court found that the putative
22   class satisfied the Rule 23(a) requirements.       (See Order Granting
23   Preliminary Approval at 5-13.)       The court is unaware of any
24   changes that would affect its conclusion that the putative class
25   satisfies the Rule 23(a) requirements, and the parties have not
26   indicated that they are aware of any such developments.       (See
27   Mot. for Final Approval.)       The court therefore finds that the
28
                                          3
1    class definition proposed by plaintiff meets the requirements of

2    Rule 23(a).

3              2.      Rule 23(b)

4              An action that meets all the prerequisites of Rule

5    23(a) may be certified as a class action only if it also

6    satisfies the requirements of one of the three subdivisions of

7    Rule 23(b).    Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th

8    Cir. 2013).    In its order granting preliminary approval of the

9    settlement, the court found that the requirements of Rule

10   23(b)(2) were satisfied.       (Order Granting Preliminary Approval at

11   13-15.)   The court is unaware of any changes that would affect

12   its conclusion that Rule 23(b)(2) is satisfied.       Because the

13   settlement class satisfies both Rule 23(a) and 23(b)(2), the

14   court will grant final class certification of this action.

15             3.      Rule 23(c)(2) Notice Requirements

16             Under Rule 23(c)(2), whether notice to class members of

17   certification under Rule 23(b)(2) must be provided is left to the

18   district court’s discretion.      See Fed. R. Civ. P. 23(c)(2)(A)(

19   (“For any class certified under Rule 23(b)(1) or (b)(2), the

20   court may direct appropriate notice to the class.” (emphasis
21   added)); Equal Opportunity Emp’t Comm’n v. Gen. Tel. Co. of Nw.,

22   Inc., 599 F.2d 322, 334 (9th Cir. 1979) (“When an action is

23   certified under Rule 23(b)(2) . . . absent class members are not

24   required to receive notice or to have the opportunity to opt-out

25   of the suit.”).

26             In this case, the court required the parties to provide
27   notice to the class because the proposed settlement would bind

28   absent class members by waiving their right to bring a class
                                          4
1    claim for damages against defendant.     See Fed. R. Civ. P. 23(e);

2    (Order Granting Preliminary Approval at 25).

3                While there are “no rigid rules to determine whether a

4    settlement notice to class members satisfies constitutional and

5    Rule 23(e) requirements,” Wal-Mart Stores, Inc. v. Visa U.S.A.,

6    Inc., 396 F.3d 96, 114 (2d Cir. 2005), notice of settlement--like

7    any form of notice--must comply with due process requirements

8    under the Constitution.     See Rubenstein, 4 Newberg on Class

9    Actions § 8:15 (5th ed.).    That is, the notice must be

10   “reasonably calculated, under all the circumstances, to apprise

11   interested parties of the pendency of the action and afford them

12   an opportunity to present their objections.”      Mullane v. Cent.

13   Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).      While actual

14   notice is not required, the notice provided must be “reasonably

15   certain to inform the absent members of the plaintiff class.”

16   Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994) (citation

17   omitted).   The content of the “[n]otice is satisfactory if it

18   ‘generally describes the terms of the settlement in sufficient

19   detail to alert those with adverse viewpoints to investigate and

20   to come forward and be heard.’”     See Churchill Vill., LLC v. Gen.
21   Elec., 361 F.3d 566, 575 (9th Cir. 2004).

22               Here, the court ordered the parties to conduct a

23   digital media notice plan using the Google Display Network, which

24   provided a summary version of the notice of class action

25   settlement and directed viewers to a website containing the full

26   version of the settlement notice.      (See Order Granting
27   Preliminary Approval at 28-31.)     The parties selected KCC Class

28   Action Services (“KCC”) to serve as the Settlement Administrator.
                                        5
1    (Decl. of Jay Geraci re: Notice Procedures ¶ 1 (“Geraci Decl.”)

2    (Docket No. 46-1).)     KCC purchased 41,267,000 “impressions” to be

3    distributed via various websites.      (Id. at ¶ 2.)    The impressions

4    appeared on both mobile and desktop devices from February 15,

5    2021 through March 17, 2021.     (Id.)   41,499,034 impressions were

6    ultimately delivered (232,034 were delivered at no extra charge).

7    (Id.)

8                 On February 10, 2021, KCC set up a website and a toll-

9    free telephone number dedicated to (1) providing information to

10   class members about the Settlement Agreement; (2) answering

11   frequently asked questions; and (3) downloading copies of the

12   full notice of settlement or for requesting that a notice packet

13   be mailed.    (Id. at ¶¶ 3-4.)   As of the date of plaintiff’s

14   motion for final approval, the website had been visited 9,855

15   times and the hotline had received 6 calls.     (Id.)     As of the

16   date of plaintiff’s motion for final approval, KCC had not

17   received any objections to the settlement.      (Id. at ¶ 5.)

18                The notice provided on the settlement website

19   identifies the parties, explains the nature of the proceedings,

20   defines the class, provides the terms of the settlement, and
21   explains the procedure for objecting to the settlement.         (Id. at

22   Ex. B.)   The notice also explains the injunctive relief provided

23   by the settlement, that class members will waive their right to

24   participate in future class claims for damages against defendant

25   for calls made during the class period, the amount that class

26   counsel is requesting in attorneys’ fees, and the size of
27   plaintiff’s requested incentive award.      (Id.)   Accordingly, the

28   notice complies with Rule 23(e)’s requirements.
                                        6
1
         B.     Rule 23(e): Fairness, Adequacy, and Reasonableness of
2               Proposed Settlement

3               Having determined that class treatment is warranted,
4    the court must now address whether the terms of the parties’
5    settlement appear fair, adequate, and reasonable.      See Fed. R.
6    Civ. P. 23(e)(2).    To determine the fairness, adequacy, and
7    reasonableness of the agreement, Rule 23(e) requires the court to
8    consider four factors: “(1) the class representatives and class
9    counsel have adequately represented the class; (2) the proposal
10   was negotiated at arm's length; (3) the relief provided for the
11   class is adequate; and (4) the proposal treats class members
12   equitably relative to each other.”    Id.    The Ninth Circuit has
13   also identified eight additional factors the court may consider,
14   many of which overlap substantially with Rule 23(e)’s four
15   factors:
16              The strength of the plaintiff’s case; the risk,
                expense, complexity, and likely duration of
17              further litigation; the risk of maintaining class
                action status throughout the trial; the amount
18              offered in settlement; the extent of discovery
                completed and the stage of the proceedings; the
19              experience and views of counsel; the presence of
                a governmental participant; and the reaction of
20              the class members to the proposed settlement.

21   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998).
22              1.    Adequate Representation
23              The court must first consider whether “the class
24   representatives and class counsel have adequately represented the
25   class.”    Fed. R. Civ. P. 23(e)(2)(A).    This analysis is
26   “redundant of the requirements of Rule 23(a)(4) . . . .”      Hudson
27   v. Libre Tech., Inc., No. 3:18-cv-1371-GPC-KSC, 2020 WL 2467060,
28
                                       7
1    at *5 (S.D. Cal. May 13, 2020) (quoting Rubenstein, 4 Newberg on

2    Class Actions § 13:48 (5th ed.)) see also In re GSE Bonds Antitr.

3    Litig., 414 F. Supp. 3d 686, 701 (S.D.N.Y. 2019) (noting

4    similarity of inquiry under Rule 23(a)(4) and Rule 23(e)(2)(A)).

5             Because the Court has found that the proposed class

6    satisfies Rule 23(a)(4) for purposes of class certification, the

7    adequacy factor under Rule 23(e)(2)(A) is also met.       See Hudson,

8    2020 WL 2467060, at *5.

9             2.    Negotiation of the Settlement Agreement

10            Counsel for both sides appear to have diligently

11   pursued settlement after thoughtfully considering the strength of

12   their arguments and potential defenses.      The parties participated

13   in an arms-length mediation before an experienced employment

14   litigation mediator and former federal judge, Hon. James Ware

15   (ret.) on September 15, 2020, ultimately coming to a tentative

16   agreement at the close of the mediation and producing a final

17   agreement the next month.   (Decl. of Anthony Paronich (“Paronich

18   Decl.”) ¶ 25 (Docket No. 46-3).)       Given the sophistication and

19   experience of plaintiff’s counsel and the parties’ representation

20   that the settlement reached was the product of arms-length
21   bargaining, the court does not question that the proposed

22   settlement is in the best interest of the class.       See Fraley v.

23   Facebook, Inc., 966 F. Supp. 2d 939, 942 (N.D. Cal. 2013)

24   (holding that a settlement reached after informed negotiations

25   “is entitled to a degree of deference as the private consensual

26   decision of the parties” (citing Hanlon, 150 F.3d at 1027)).
27            3.    Adequate Relief

28            In determining whether a settlement agreement provides
                                        8
1    adequate relief for the class, the court must “take into account

2    (i) the costs, risks, and delay of trial and appeal; (ii) the

3    effectiveness of any proposed method of distributing relief to

4    the class, including the method of processing class-member

5    claims; (iii) the terms of any proposed award of attorney's fees,

6    including timing of payment; and (iv) any [other] agreement[s]”

7    made in connection with the proposal.   See Fed. R. Civ. P.

8    23(e)(2)(C); Baker v. SeaWorld Entm’t, Inc., No. 14-cv-02129-MMA-

9    AGS, 2020 WL 4260712, at *6-8 (S.D. Cal. Jul. 24, 2020).

10            The court notes that, in evaluating whether the

11   settlement provides adequate relief, it must consider

12   several of the same factors as outlined in Hanlon,

13   including the strength of the plaintiff’s case, the risk,

14   expense, complexity, and likely duration of further

15   litigation, the risk of maintaining class action status

16   throughout the trial, and the amount offered in settlement.

17   See Hanlon, 150 F.3d at 1026.

18            In determining whether a settlement agreement is

19   substantively fair to class members, the court must balance

20   the value of expected recovery against the value of the
21   settlement offer.   See In re Tableware Antitrust Litig.,

22   484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007).   Though

23   plaintiff’s counsel estimates that defendant could face up

24   to $16,500,000 in statutory penalties based on records of

25   the violative calls at issue, the Settlement Agreement does

26   not provide any monetary relief to class members.     (See
27   generally Mot. for Preliminary Approval of Class Action

28   Settlement, Ex. 1 (“Settlement Agreement”) (Docket No. 38-
                                      9
1    1).)   Instead, the Settlement Agreement provides injunctive

2    relief for class members by requiring defendant to scrub

3    its call list of all cellular numbers for which defendant

4    does not have a good faith belief that consent to call has

5    been provided, and to implement specific, delineated

6    changes to its policies and procedures to ensure future

7    TCPA compliance.   (See id. ¶¶ 21-25.)    Plaintiff obtained

8    this relief in consideration for a limited release which

9    preserves the class members’ individual claims against

10   defendant.   (See id.)

11              Plaintiff’s counsel represents that, absent

12   settlement, continuing litigation--which would likely

13   include class certification and a motion for summary

14   judgment--would be costly, time consuming, and uncertain in

15   outcome.   (See Mot. for Final Approval of Class Action

16   Settlement at 9 (Docket No. 46); Decl. of Gary M. Klinger

17   (“Klinger Decl.”) ¶ 11 (Docket No. 46-2).)    Because the

18   Supreme Court recently narrowed the TCPA’s definition of

19   Automated Telephone Dialing Systems (“ATDS”) to systems

20   that must either have the capacity to store a number using
21   a random or sequential number generator, see Facebook, Inc.

22   v. Duguid, 141 S. Ct. 1163 (2021), class counsel represents

23   that there is a risk that class members’ claims could be

24   completely eliminated or “zeroed out.”    The Settlement

25   Agreement’s injunctive relief provides class members with

26   some relief, while allowing them each to pursue defendant
27   individually for damages in the future.    (See Mot. for

28   Final Approval at 9.)    The settlement’s injunctive relief
                                      10
1    is also in line with the TCPA’s purpose, which is to

2    prevent cell phone users from receiving harassing phone

3    calls from robocallers.

4             Given the strength of plaintiff’s claims and

5    defendants’ potential exposure, as well as the risk,

6    expense, and complexity involved in further litigation, and

7    in light of defendant’s limited funds and corresponding

8    inability to pay a class-wide monetary judgment (see id.),

9    the court is satisfied that the settlement and resulting

10   distribution provides a strong result for the class.     See

11   Tableware, 484 F. Supp. 2d at 1079.

12            The Settlement Agreement further provides for an award

13   of attorney’s fees and costs totaling $180,000.     (See Settlement

14   Agreement ¶ 30.)     If a negotiated class action settlement

15   includes an award of attorney’s fees, then the court “ha[s] an

16   independent obligation to ensure that the award, like the

17   settlement itself, is reasonable, even if the parties have

18   already agreed to an amount.”     In re Bluetooth Headset Prods.

19   Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).

20            Plaintiff’s counsel has included a request for
21   attorneys’ fees and costs in its motion for final approval of the

22   class action settlement pursuant to Federal Rule 23(h).        (Mot.

23   for Final Approval at 15.)    As discussed in additional detail

24   below, the court finds plaintiff’s counsel’s request for

25   attorneys’ fees in the amount of $172,566.63 to be excessive, and

26   will instead award a lower sum, $74,153.00.     The court is
27   satisfied that this lower sum is reasonable and supports approval

28   of the settlement.
                                       11
1                In light of the claims at issue, defendants’ potential

2    exposure and the risk to plaintiff and to the class of proceeding

3    to trial, the court finds that the substance of the settlement is

4    fair to class members and thereby “falls within the range of

5    possible approval.”     See Tableware, 484 F. Supp. 2d at 1079;

6    Ramirez, 2017 WL 3670794, at *3.        Counsel has not directed the

7    court to any other relevant agreements that would alter this

8    analysis.     The court therefore finds that Rule 23(e)’s third

9    factor is satisfied.     See Fed. R. Civ. P. 23(e)(C).

10               4.    Equitable Treatment of Class Members

11               Finally, the court must consider whether the Settlement

12   Agreement “treats class members equitably relative to each

13   other.”   See Fed. R. Civ. P. 23(e)(2)(D).      In doing so, the Court

14   determines whether the settlement “improperly grant[s]

15   preferential treatment to class representatives or segments of

16   the class.”      Hudson, 2020 WL 2467060, at *9 (quoting Tableware,

17   484 F. Supp. at 1079.

18               Here, the Settlement Agreement does not improperly

19   discriminate between any segments of the class, as all class

20   members are entitled to the same injunctive relief.        (See
21   Settlement Agreement ¶ 13.)     While the Settlement Agreement

22   allows plaintiff to seek an incentive award of $3,500 (Settlement

23   Agreement ¶ 29), the court is satisfied that the prospect of

24   additional compensation, in and of itself, has not caused Ms.

25   Legere-Gordon’s interests to diverge from the class, primarily

26   because other class members are free to pursue their own claims
27   for damages against defendant.     However, as detailed further

28   below, in Section E, the court will only award plaintiff $1,500.
                                        12
1    See Hudson, 2020 WL 2467060, at *9.

2              The court therefore finds that the Settlement Agreement

3    treats class members equitably.     See Fed. R. Civ. P. 23(e)(D).

4              5.    Remaining Hanlon Factors

5              In addition to the Hanlon factors already considered as

6    part of the court’s analysis under Rule 23(e)(A)-(D), the court

7    must also take into account “the extent of the discovery

8    completed . . . the presence of government participation, and the

9    reaction of class members to the proposed settlement.”     Hanlon,

10   150 F.3d at 1026.

11             Through formal discovery, defendant provided plaintiff

12   with class data including a call list, call logs, and call data,

13   including the dates and times of calls made to class members, to

14   the extent defendant possessed records reflecting such data.

15   (See Docket No. 31. )   This factor weighs in favor of final

16   approval of the settlement.

17             The seventh Hanlon factor, pertaining to government

18   participation, is neutral, as there was no governmental

19   participation in this matter.     Hanlon, 150 F.3d at 1026.   The

20   eighth Hanlon factor, the reaction of the class members to the
21   proposed settlement, also weighs in favor of final approval.        See

22   Hanlon, 150 F.3d at 1026.     No class members have objected to or

23   sought to opt out of the settlement.     See id.

24             The court therefore finds that the remaining Hanlon

25   factors weigh in favor of preliminary approval of the Settlement

26   Agreement.   See Ramirez, 2017 WL 3670794, at *3.
27             In sum, the four factors that the court must evaluate

28   under Rule 23(e) and the eight Hanlon factors, taken as a whole,
                                       13
1    appear to weigh in favor of the settlement.      The court will

2    therefore grant final approval of the Settlement Agreement.

3           C.   Attorneys’ Fees

4                Federal Rule of Civil Procedure 23(h) provides, “[i]n a

5    certified class action, the court may award reasonable attorney’s

6    fees and nontaxable costs that are authorized by law or by the

7    parties’ agreement.”    Fed. R. Civ. P. 23(h).    If a negotiated

8    class action settlement includes an award of attorneys’ fees,

9    that fee award must be evaluated in the overall context of the

10   settlement.    Knisley v. Network Assocs., 312 F.3d 1123, 1126 (9th

11   Cir. 2002); Monterrubio v. Best Buy Stores, L.P., 291 F.R.D. 443,

12   455 (E.D. Cal. 2013) (England, J.).    The court “ha[s] an

13   independent obligation to ensure that the award, like the

14   settlement itself, is reasonable, even if the parties have

15   already agreed to an amount.”    Bluetooth Headset, 654 F.3d at

16   941.

17               The Ninth Circuit recognizes two different methods for

18   assessing the reasonableness of attorneys’ fees: the lodestar

19   method and the percent-of-recovery method.       See Hanlon, 150 F.3d

20   at 1029.    In injunctive-relief class actions certified under Rule
21   23(b)(2), the lodestar method is preferred, as “there is no way

22   to gauge the net value of the settlement or any percentage

23   thereof.”   Id.   Under the lodestar method, a lodestar value is

24   calculated by multiplying the number of hours reasonably expended

25   by a reasonable hourly rate.    Fischel v. Equitable Life Assurance

26   Soc’y of United States, 307 F.3d 997, 1006-07 (9th Cir. 2002).
27   There is a “strong presumption” that the lodestar figure

28   represents a reasonable fee.    D'Emanuele v. Montgomery Ward &
                                      14
1    Co., 904 F.2d 1379, 1384 (9th Cir. 1990), overruled on other

2    grounds by Burlington v. Dague, 505 U.S. 557 (1992).        Thus,

3    although a court can adjust the lodestar upward or downward based

4    on certain factors, adjustments are “the exception rather than

5    the rule.”     Id. at 1383–84.

6               One instance in which an upward adjustment is

7    appropriate is when there is a risk of nonpayment.        See Fischel,

8    307 F.3d at 1008.     In fact, the Ninth Circuit has held that it

9    “is an abuse of discretion to fail to apply a risk multiplier . .

10   . when (1) attorneys take a case with the expectation that they

11   will receive a risk enhancement if they prevail, (2) their hourly

12   rate does not reflect that risk, and (3) there is evidence that

13   the case was risky.     Id.

14              Here, class counsel calculates their lodestar at

15   $111,532.50.    Counsel states in their declarations that this

16   lodestar was calculated using applicable billing rates for

17   Chicago, Washington D.C., and Boston--their firms’ places of

18   business--as follows:

19   Name             Position     Hourly Rate   Total Hours     Lodestar
20   Gary Klinger     Partner      $700/hour     78.25           $54,775.00
21   Danielle         Partner      $650/hour     17.25           $11,212.50
22   Perry
23   Taylor Heath     Paralegal    $170/hour     8.5             $1,445.00
24   Anthony          Partner      $600/hour     73.5            $44,100.00
25   Paronich
26   Total:                                                      $111,532.50
27
     (See Klinger Decl. ¶¶ 15-20; Paronich Decl. ¶¶ 20-21.)       Class
28
                                       15
1    counsel estimates that they will incur an additional $7,500.00 in

2    fees “in connection with preparing for argument at the final

3    approval hearing and other miscellaneous matters, including

4    responding to class member inquiries and claims administration,”

5    increasing the lodestar to $119,032.50.      (Mot. for Final Approval

6    at 16.)   Class counsel further asks that the court apply a

7    multiplier of 1.45, which would result in a total attorneys’ fee

8    award of $172,566.63.   (See id.)

9               To determine whether counsel has employed a “reasonable

10   hourly rate” for purposes of calculating the lodestar amount, the

11   court must look to the “prevailing market rates in the relevant

12   community.”    Gonzalez v. City of Maywood, 729 F.3d 1196, 1206

13   (9th Cir. 2013) (quoting Blum v. Stenson, 465 886, 895 (9th Cir.

14   2001)).   “Generally, when determining a reasonable hourly rate,

15   the relevant community is the forum in which the district court

16   sits.”    Id. (internal quotation marks omitted) (quoting Prison

17   Legal News v. Schwarzenegger, 608 F.3d 446, 454 (9th Cir.2010)).

18   Within this geographic community, the district court should

19   “tak[e] into consideration the experience, skill, and reputation

20   of the attorney [or paralegal].”       Dang v. Cross, 422 F.3d 800,
21   813 (9th Cir. 2005) (internal quotation marks omitted).

22   Importantly, the fee applicant has the burden of producing

23   “satisfactory evidence” that the rates he requests meet these

24   standards.    Id. at 814.   Affidavits of the plaintiffs' attorney

25   and other attorneys regarding prevailing fees in the relevant

26   community, and rate determinations in other cases, particularly
27   those setting a rate for the plaintiffs' attorney, are

28   satisfactory evidence of the prevailing market rate.       Chalmers v.
                                       16
1    City of Los Angeles, 796 F.2d 1205, 1214 (9th Cir. 1986), opinion

2    amended on denial of reh'g, 808 F.2d 1373 (9th Cir. 1987).

3             The only evidence class counsel has provided that their

4    hourly rates are reasonable is a single case from 2014, in which

5    the Northern District of California approved partner billing

6    rates between $350 and $775 per hour, and the Legal Services

7    Institute Laffey Matrix, a “widely accepted fees matrix utilized

8    in the District of Columbia where Class Counsel has an office.”

9    (Id. at 17.)   The relevant inquiry for the court, however, is not

10   whether counsels’ rates are reasonable in their home markets, but

11   whether they are reasonable in the District of Idaho, the forum

12   in which the district court sits.    See Gonzalez, 729 F.3d at

13   1206.

14            A survey of recent cases in which Idaho district courts

15   have awarded attorneys’ fees shows that billing rates of $245-

16   $280/hour are generally held to be reasonable for partners in the

17   Idaho community.   See, e.g., Scoyni v. Central Valley Fund L.P.

18   II & III, No. 1:20-cv-00402-SEH, 2021 WL 733309, at *1 n.10 (D.

19   Idaho Feb. 16, 2021) (citing Asset Vision, LLC v. Fielding, No.

20   4:13-CV-00288-BLW (D. Idaho Dec. 16, 2014) (finding $245-280 to
21   be reasonable rates for partners); Giltner Logistics Services,

22   Inc. v. Syny Logistics Inc., 1:18-CV-00305-BLW (D. Idaho April 4,

23   2019) (finding $245 to be a reasonable rate for a partner)).

24   Similarly, Idaho district courts generally hold that billing

25   rates of $120/hour for paralegals are reasonable.    See, e.g.,

26   Gonzales on behalf of A.G. v. Burley High School, No. 4:18-cv-
27   00092-DCN, 2020 WL 7047747, at *7 (D. Idaho Nov. 30, 2020);

28   Fuller v. Dep’t of Corr., No. 1:13-cv-00035-DCN, 2019 WL 6332850
                                     17
1    (D. Idaho Nov. 26, 2019).    Given the sophistication and

2    experience of class counsel in this case (see Decl. of Gary

3    Klinger in Support of Mot. for Preliminary Approval ¶¶ 4-17

4    (Docket No. 38-3); Decl. of Anthony Paronich in Support of Mot.

5    for Preliminary Approval ¶¶ 3-7 (Docket No. 38-2)), the court

6    finds a reasonable hourly rate for the partners in this case is

7    $280/hour, a figure at the high end of the range of rates

8    approved by courts in the District of Idaho.      See Scoyni, 2021 WL

9    733309, at *1.   The court further finds that a rate of $120/hour

10   is reasonable for Mason Lietz & Klinger’s paralegal, Ms. Heath.

11   Gonzales, 2020 WL 7047747, at *7.

12              Substituting these hourly rates for those submitted by

13   counsel, and assuming that counsel would incur an additional

14   $2,800 in fees for remaining tasks in this case under Idaho

15   rates, yields a lodestar of $51,140.00, as follows:

16   Name             Position    Hourly Rate   Total Hours      Lodestar
17   Gary Klinger     Partner     $280/hour     78.25            $21,910.00
18   Danielle         Partner     $280/hour     17.25            $4,830.00
19   Perry
20   Taylor Heath     Paralegal   $120/hour     8.5              $1,020.00
21   Anthony          Partner     $280/hour     73.5             $20,580.00
22   Paronich
23   Additional                                                  $2,800
24   Fees
25   Total:                                                      $51,140
26
27              “A district court generally has discretion to apply a
28
                                      18
1    multiplier to the attorneys’ fees calculation to compensate for

2    the risk of nonpayment.”   See Fischel, 307 F.3d at 1008.    Here,

3    counsel represents that there was a substantial risk of

4    nonpayment in this case because of the inherent unpredictability

5    of litigation and because of the rapidly evolving nature of

6    jurisprudence involving the TCPA, “where jurisdictions have been

7    historically split as to the particularly technology included in

8    the definition of the statute.”    (Klinger Decl. ¶ 11.)    Indeed,

9    the Supreme Court recently held that the definition of an ATDS

10   under the statute was significantly narrower than many courts had

11   assumed.   See Duguid, 141 S. Ct. at 1163.   Because counsel was

12   retained on a contingent basis, these risks posed a threat not

13   only to success in the case but to the chances counsel would be

14   compensated for its work representing the class.    (See id.)   The

15   court will therefore grant the 1.45 multiplier requested by

16   counsel, which the court finds to be well within the range of

17   multipliers granted by courts in this circuit to successful

18   plaintiffs.   See Johnson v. Fujitsu Tech. & Bus. of Am., Inc.,

19   No. 16-cv-03698-NC, 2018 U.S. Dist. LEXIS 80219, at *20 (N.D.

20   Cal. May 11, 2018) (finding multiplier of 4.37 to be reasonable);
21   In re NCAA Ath. Grant-In-Aid Cap Antitrust Litig., 2017 U.S.

22   Dist. LEXIS 201108, at *21 (N.D. Cal. Dec. 6, 2017) (finding

23   multiplier of 3.66 to be “well within the range of awards in

24   other cases.”).

25              Accordingly, the court will grant attorneys’ fees to

26   class counsel in the amount of $74,153.00 ($51,140.00 x 1.45).
27       D.     Costs

28              “There is no doubt that an attorney who has created a
                                       19
1    common fund for the benefit of the class is entitled to

2    reimbursement of reasonable litigation expenses from that fund.”

3    In re Heritage Bond Litig., Civ. No. 02-1475, 2005 WL 1594403, at

4    *23 (C.D. Cal. June 10, 2005).     Here, the parties agreed that

5    plaintiff’s counsel shall be entitled to recover reasonable

6    attorneys’ fees and costs, not to exceed $180,000.        (Settlement

7    Agreement ¶ 30.)     Counsel states that it has incurred reasonable

8    and necessary litigation costs to date in the amount of

9    $7,433.37.     (Klinger Decl. ¶ 22; Paronich Decl. ¶ $5,149.94.)

10   These expenses include mediation fees, research expenses, and

11   expert witness fees.     (Id.)   The court finds that these are

12   reasonable litigation expenses, and will therefore grant class

13   counsel’s request for costs in the amount of $7,433.37.

14         E.     Representative Service Award

15                “Incentive awards are fairly typical in class action

16   cases.”    Rodriguez, 563 F.3d at 958.      “[They] are intended to

17   compensate class representatives for work done on behalf of the

18   class, to make up for financial or reputational risk undertaken

19   in bringing the action, and, sometimes, to recognize their

20   willingness to act as a private attorney general.”        Id. at 958-
21   59.

22                Nevertheless, the Ninth Circuit has cautioned that

23   “district courts must be vigilant in scrutinizing all incentive

24   awards to determine whether they destroy the adequacy of the

25   class representatives . . . .”      Radcliffe v. Experian Info.

26   Solutions, Inc., 715 F.3d 1157, 1164 (9th Cir. 2013).        In
27   assessing the reasonableness of incentive payments, the court

28   should consider “the actions the plaintiff has taken to protect
                                        20
1    the interests of the class, the degree to which the class has

2    benefitted from those actions” and “the amount of time and effort

3    the plaintiff expended in pursuing the litigation.”     Staton v.

4    Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003) (citation omitted).

5    The court must balance “the number of named plaintiffs receiving

6    incentive payments, the proportion of the payments relative to

7    the settlement amount, and the size of each payment.”      Id.

8              In the Ninth Circuit, an incentive award of $5,000 is

9    presumptively reasonable.   Davis v. Brown Shoe Co., Inc., No.

10   1:13-01211 LJO BAM, 2015 WL 6697929, at *11 (E.D. Cal. Nov. 3,

11   2015) (citing Harris v. Vector Marketing Corp., No. C-08-5198

12   EMC, 2012 WL 381202, at *7 (N.D. Cal. Feb. 6, 2012) (collecting

13   cases).   The single named plaintiff, Naomi Legere-Gordon, seeks

14   an incentive payment of $3,500.    (Klinger Decl. ¶ 28.)

15             In its Order Granting Preliminary Approval, the court

16   noted that, while plaintiff’s request for an incentive payment is

17   within the range the Ninth Circuit has designated “presumptively

18   reasonable,” plaintiff would “have to submit additional evidence

19   documenting her time and effort spent on this case and the likely

20   value of other class members’ individual claims for damages to
21   ensure that her additional compensation above other class members

22   is justified.”   (Order Granting Preliminary Approval at 25.)

23             The only evidence submitted evidencing plaintiff’s

24   efforts in this case is a single sentence in the declaration of

25   her counsel, Gary Klinger: “such efforts [of Ms. Legere-Gordon]

26   include, answering Class Counsel’s questions, reviewing, and
27   approving the Complaint, remaining in touch with counsel during

28   discovery, being available to Class Counsel during mediation, and
                                       21
1    reviewing and approving the Settlement Agreement.”      (Klinger

2    Decl. ¶ 28.)    Ms. Legere-Gordon did not submit her own

3    declaration in support of her motion.       (See generally Docket No.

4    46.)   Plaintiff’s motion also contains no evidence showing the

5    likely value of the individual claims other class members will be

6    free to pursue.

7              In light of the lack of evidence submitted by

8    plaintiff, the court is not satisfied that it could award

9    plaintiff a $3,500 incentive payment without “improperly granting

10   preferential treatment to [the] class representative[].”          Hudson,

11   2020 WL 2467060, at *5.      Plaintiff’s fellow class members will

12   not receive any financial benefit from this class action.

13   Plaintiff has not provided sufficient evidence to demonstrate why

14   she should be entitled to $3,500 more than any other class member

15   will receive.     See id.   It does not appear as if plaintiff

16   contributed much effort to this action, other than “being

17   available” to confer with counsel and reviewing and approving key

18   documents, such as the complaint and the Settlement Agreement.

19   (Klinger Decl. ¶ 28.)       Counsel’s declaration does not even

20   indicate that plaintiff attended the mediation which led to
21   settlement in this matter.      (See id.)   While counsel asserts that

22   the service award is also meant to compensate plaintiff for the

23   risk she took in putting her name on a complaint, the court

24   struggles to discern exactly what risk plaintiff now faces.

25   Unlike a wage and hour class action, for instance, where a named

26   plaintiff may suffer retaliation from her future employer or
27   prejudice in attempting to obtain future employment, see Flores

28   v. Dart Container Corp., No. 2:19-cv-00083 WBS JDP, 2021 U.S.
                                         22
1    Dist. LEXIS 94456, at **25-26 (E.D. Cal. May 18, 2021),

2    plaintiff does not identify any specific harm she is likely to

3    suffer in the future as a result of her association with a TCPA

4    class action alleging that she received unsolicited robocalls on

5    her cell phone.

6              However, because service awards are also designed to

7    “recognize [named plaintiffs’] willingness to act as a private

8    attorney general,” Rodriguez, 563 F.3d at 958, the court will

9    still grant plaintiff a service award, though not one as large as

10   requested in her motion.    Based on the efforts expended by

11   plaintiff in this case, and in recognition of her willingness to

12   act as a “private attorney general,” the court will authorize

13   payment of a $1,500 service award.    Staton, 327 F.3d at 977

14   II.   Conclusion

15             Based on the foregoing, the court will grant final

16   certification of the settlement class and will approve the

17   settlement set forth in the settlement agreement as fair,

18   reasonable, and adequate.   The settlement agreement shall be

19   binding upon all participating class members.

20             IT IS THEREFORE ORDERED that plaintiff’s unopposed
21   motion for final approval of the parties’ class action settlement

22   and attorneys’ fees, costs, and a class representative service

23   payment (Docket Nos. 35-38) be, and the same hereby is, GRANTED.

24             IT IS FURTHER ORDERED THAT:

25             (1) Solely for the purpose of this settlement, and

26   pursuant to Federal Rule of Civil Procedure 23, the court hereby
27   certifies the following class: All natural and juridical persons

28   within the United States (a) to whom defendant placed, or caused
                                      23
1    to be placed, a call, (b) directed to a number assigned to a

2    cellular telephone service, but not assigned to the intended

3    recipient of defendant’s calls, (c) by using an automatic

4    telephone dialing system or an artificial or prerecorded voice,

5    (d) from September 18, 2015 through January 26, 2021 (i.e., the

6    Class Period);

7              (2) The court appoints the named plaintiff Naomi

8    Legere-Gordon as class representative and finds that she meets

9    the requirements of Rule 23;

10            (3) The court appoints law firm of Mason Lietz &

11   Klinger LLP, by and through Gary Klinger, and Paronich Law, P.C.,

12   by and through Anthony Paronich, as class counsel and finds that

13   they meet the requirements of Rule 23;

14            (4) The plan for class notice set forth in the parties’

15   January 19, 2021 Joint Status Report and in the court’s Order

16   Granting Preliminary Approval of the Class Action Settlement is

17   the best notice practicable under the circumstances and satisfies

18   the requirements of due process and Rule 23.   The plan is

19   approved and adopted. The notice to the class complies with Rule

20   23(e) and is approved and adopted;
21            (5) The court finds that the parties and their counsel

22   took appropriate efforts to locate and inform all class members

23   of the settlement.   Given that no class member filed an objection

24   to the settlement, the court finds that no additional notice to

25   the class is necessary;

26            (6) As of the date of the entry of this order,
27   plaintiff and all class members who have not timely opted out of

28   this settlement herby do and shall be deemed to have fully,
                                     24
1    finally, and forever released, settled, compromised,

2    relinquished, and discharged defendants of and from any and all

3    settled claims, pursuant to the release provisions stated in the

4    parties’ settlement agreement;

5                 (7) Plaintiff’s counsel is entitled to fees in the

6    amount of $74,153.00, and litigation costs in the amount of

7    $7,433.37;

8                 (8) KCC Class Action Services, LLC is entitled to

9    administration costs in the amount of $41,500.00;

10                (9)   Plaintiff Naomi Legere-Gordon is entitled to an

11   inventive award in the amount of $1,500.00;

12                (10) Beginning sixty days after issuance of this Order,

13   and continuing for a period of no less than two (2) years, or

14   until there are such changes in the law related to the below

15   practices that occur after the date of this Order, defendant

16   shall update and improve its processes and procedures concerning

17   compliance with the TCPA as follows:

18                      (a)   defendant shall implement a scrub of phone

19   numbers placed by clients or otherwise obtained to determine

20   whether the number is a cell phone.      If a scrub determines a
21   phone number is a cell phone, defendant will not put it on its

22   dialing equipment unless it has a good faith basis to believe

23   there is consent to call the number or the law otherwise permits

24   such calls;

25                      (b)   defendant shall revise its written TCPA

26   processes, procedures, and training materials consistent with
27   paragraph (10)(a);

28                      (c)   defendant shall implement regular training
                                         25
1    for its employees concerning its TCPA processes and procedures as

2    set forth in paragraph (10)(a)

3                     (d)   FCI shall issue quarterly reports to class

4    counsel concerning TCPA litigation during the two-year injunctive

5    period;

6                     (e)   FCI shall submit proof of compliance with the

7    injunction to Class Counsel by way of providing the training and

8    testing materials used in the training upon the commencement of

9    such training.     Furthermore, a declaration of the responsible

10   person at FCI for ensuring compliance with the training

11   requirements of the injunction shall be provided upon completion

12   of the training.    Class Counsel shall be provided such other

13   documentation of compliance as they might deem necessary to

14   confirm compliance, upon request, subject to either party seeking

15   review by the court as to the reasonableness of the request(s).

16                    (f)   At the end of the 24-month injunction,

17   defendant shall submit to Class Counsel a declaration from its

18   training coordinator confirming that training was provided on a

19   regular basis during the injunction term, as required by

20   paragraph (10)(c).     Further, at the end of the 24-month
21   Stipulated Injunction, FCI shall also submit to Class Counsel an

22   exemplar of the revised TCPA testing materials to confirm FCI’s

23   compliance with paragraph (10)(b).

24                    (g)   During the 24-month term of the injunction,

25   both plaintiff and defendant shall have the right to seek relief

26   from, or modification of, the injunction based upon an unfair
27   burden on the business, or a change in the law.     Any request for

28   alteration or modification of the injunction’s terms shall be
                                       26
1    made to the court.      Any alteration or modification of this

2    injunction shall not extend the length of the 24-month

3    injunction.   Any alteration or modification shall only apply

4    prospectively for the remainder of the 24-month injunction.

5              (11) This action is dismissed with prejudice.      However,

6    without affecting the finality of this Order, the court shall

7    retain continuing jurisdiction over the interpretation,

8    implementation, and enforcement of the Settlement Agreement and

9    this Order, which includes the 24-month injunction, with respect

10   to all parties to this action and their counsel of record.

11             The clerk is instructed to enter judgment accordingly.

12   Dated:   June 2, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        27
